UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended April 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Six Class date 1-year 5-year 10-year months 1-year 5-year 10-year A 10-1-91 29.29 5.11 1.43 14.71 29.29 23.06 15.29 B 3-7-94 29.75 5.02 1.38 14.92 29.75 22.72 14.68 C 3-1-99 26.80 4.80 1.24 11.39 26.80 21.78 13.12 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.67%, Class B  2.37% and Class C  2.37%. The Funds semiannual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown above for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Health Sciences Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Health Sciences Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 2 4-30-99 $11,468 $11,468 $10,223 $7,779 C 2 4-30-99 11,312 11,312 10,223 7,779 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of April 30, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 3000 Health Care Index  Index 1  is an unmanaged index of healthcare sector stocks in the Russell 3000 Index, which represents the 3,000 largest U.S. companies based on total market capitalization. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | Health Sciences Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2008 with the same investment held until April 30, 2009. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $897.80 $11.67 Class B 1,000.00 894.90 14.71 Class C 1,000.00 894.90 14.94 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Health Sciences Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2008, with the same investment held until April 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $1,012.50 $12.37 Class B 1,000.00 1,009.30 15.59 Class C 1,000.00 1,009.00 15.84 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 2.48%, 3.13% and 3.18% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Health Sciences Fund 9 Portfolio summary Top 10 holdings 1 Medco Health Solutions, Inc. 5.9% Roche Holdings AG 5.1% Gilead Sciences, Inc. 5.3% Abbott Laboratories 5.1% Amgen, Inc. 5.2% Express Scripts Inc. 4.8% Johnson & Johnson 5.2% Aetna, Inc. 4.6% Cephalon, Inc. 5.1% Pfizer, Inc. 4.4% Industry composition Pharmaceuticals 27% Managed Health Care 8% Biotechnology 20% Drug Retail 7% Health Care Services 13% Life Sciences Tools & Services 3% Health Care Equipment 10% Property & Casualty Insurance 2% Health Care Distributors 8% Short-term investments & other 2% 1 As a percentage of net assets on April 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on April 30, 2009. 3 Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. 10 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Issuer Shares Value Common stocks 97.78% (Cost $104,392,352) Biotechnology 19.81% Amgen, Inc. (I) 100,762 4,883,934 Cephalon, Inc. (I) 72,994 4,789,136 Genzyme Corp. (I) 33,968 1,811,514 Gilead Sciences, Inc. (I) 107,328 4,915,622 OSI Pharmaceuticals, Inc. (I) 61,515 2,065,059 Drug Retail 7.09% CVS Caremark Corp. 110,769 3,520,239 Walgreen Co. 98,100 3,083,283 Health Care Distributors 8.04% AmerisourceBergen Corp. 113,958 3,833,547 Cardinal Health, Inc. 36,028 1,217,386 McKesson Corp. 66,102 2,445,774 Health Care Equipment 9.91% Becton, Dickinson & Co. 48,421 2,928,502 Covidien, Ltd. 41,585 1,371,473 Medtronic, Inc. 97,445 3,118,240 Stryker Corp. 23,752 919,440 Syneron Medical, Ltd. (I) 132,393 896,301 Health Care Facilities 0.04% TLC Vision Corp. (I) 280,000 39,144 Health Care Services 12.86% Aveta, Inc. (B)(I)(S) 762,790 1,405,326 Express Scripts, Inc. (I) 70,360 4,500,929 Laboratory Corp. of America Holdings (I) 9,745 625,142 Medco Health Solutions, Inc. (I) 125,129 5,449,368 Health Care Supplies 0.54% Cremer SA 115,279 500,309 Insurance Brokers 1.19% eHealth, Inc. (I) 57,808 1,109,336 Life Sciences Tools & Services 2.26% Waters Corp. (I) 47,748 2,109,029 Managed Health Care 7.52% Aetna, Inc. 194,387 4,278,458 UnitedHealth Group, Inc. 116,120 2,731,142 See notes to financial statements Semiannual report | Health Sciences Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Pharmaceuticals 26.46% Abbott Laboratories 114,009 4,771,277 Bayer AG 22,638 1,125,276 Eli Lilly & Co. 55,483 1,826,500 Johnson & Johnson 92,326 4,834,189 Merck & Co., Inc. 20,137 488,121 Pfizer, Inc. 307,321 4,105,808 Roche Holdings AG  Genusschein 37,928 4,782,877 Teva Pharmaceutical Industries, Ltd., ADR 21,719 953,247 Tongjitang Chinese Medicines Co., ADR (I) 131,038 488,772 Wyeth 30,345 1,286,628 Property & Casualty Insurance 2.06% American Physicians Capital, Inc. 45,964 1,914,860 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 1.93% (Cost $1,800,000) U.S. Government Agency 1.93% Federal Home Loan Bank, Discount Notes Zero 05-01-09 AAA $1,800 1,800,000 Total investments (Cost $106,192,352)  99.71% Other assets and liabilities, net 0.29% Total net assets 100.00% ADR American Depositary Receipts (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. (I) Non-income producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $110,397,421. Net unrealized depreciation aggregated $17,472,233, of which $8,442,263 related to appreciated investment securities and $25,914,496 related to depreciated investment securities. See notes to financial statements 12 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $106,192,352) $92,925,188 Cash 4,930 Receivable for investments sold 2,078,878 Receivable for fund shares sold 8,310 Dividends and interest receivable 95,377 Receivable for security lending income 692 Other receivables and prepaid assets 30,091 Total assets Liabilities Payable for investments purchased 802,468 Payable for fund shares repurchased 149,555 Payable to affiliates Accounting and legal services fees 5,024 Transfer agent fees 13,038 Distribution and service fees 32,969 Trustees fees 15,193 Management fees 211,063 Other liabilities and accrued expenses 717,064 Total liabilities Net assets Capital paid-in $127,669,157 Accumulated net investment loss (1,674,067) Accumulated net realized loss on investments (19,533,257) Net unrealized depreciation on investments (13,264,741) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($72,749,601 ÷ 3,154,885 shares) $23.06 Class B ($14,948,887 ÷ 775,709 shares) 1 $19.27 Class C ($5,498,604 ÷ 285,260 shares) 1 $19.28 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $24.27 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Health Sciences Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $747,041 Interest 5,787 Securities lending 4,625 Income from affiliated issuers 1,626 Less foreign taxes withheld (30,964) Total investment income Expenses Investment management fees (Note 5) 407,071 Distribution and service fees (Note 5) 234,633 Transfer agent fees (Note 5) 254,028 State registration fees 3,941 Printing and postage fees 80 Professional fees 32,292 Custodian fees 12,954 Registration and filing fees (Note 5) 21,474 Accounting and legal services fees (Note 5) 10,429 Trustees fees 4,786 Proxy fees 33,984 Tax expense 652,402 Miscellaneous 1,301 Total expenses Less expense reductions (Note 5) (66) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments (14,265,527) Foreign currency transactions 310,010 Change in net unrealized appreciation (depreciation) of Investments 3,906,921 Translation of assets and liabilities in foreign currencies (712,376) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements 14 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year ended ended 4-30-09 1 10-31-08 Increase (decrease) in net assets From operations Net investment loss ($941,194) ($746,957) Net realized loss (13,955,517) (881,661) Change in unrealized appreciation (depreciation) 3,194,545 (51,306,892) Decrease in net assets resulting from operations Distributions to shareholders From net realized gain Class A (944,750) (14,190,492) Class B (264,195) (5,682,352) Class C (85,634) (1,349,208) Total distributions From Fund share transactions (Note 6) Total decrease Net assets Beginning of period 121,337,907 201,834,389 End of period Accumulated net investment loss 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. See notes to financial statements Semiannual report | Health Sciences Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 10-31-04 Per share operating performance Net asset value, beginning ofperiod Net investment loss 2 (0.20) (0.09) (0.26) (0.35) (0.49) (0.47) Net realized andunrealized gain (loss) oninvestments (2.44) (10.68) 3.79 3.44 7.93 3.90 Total from investment operations Less distributions From netrealized gain (0.29) (4.18) (9.69) (5.08) (1.57)  Net asset value, end ofperiod Total return (%) 3 4 4 4 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $73 $94 $140 $158 $149 $125 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.48 6 1.68 1.55 1.53 1.58 1.57 Expenses netof all fee waivers 2.48 6 1.68 7 1.55 1.52 1.56 1.57 Expenses netof all fee waivers andcredits 2.48 6 1.67 7 1.55 1.52 1.56 1.57 Net investment loss (1.71) 8 (0.28) (0.67) (0.78) (1.06) (1.08) Portfolio turnover (%) 54 137 87 93 50 9 54 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Based onthe average ofthe shares outstanding. 3 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 All expenses have been annualized except Tax Expense, which was 0.64% of average net assets. This expense increased the net investment loss by $0.16 and the net investment loss ratio by 0.59%. 7 Includes 0.01% related to interest expense. 8 Annualized. 9 Excludes merger activity. See notes to financial statements 16 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS B SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 10-31-04 Per share operating performance Net asset value, beginning ofperiod Net investment loss 2 (0.23) (0.27) (0.47) (0.61) (0.75) (0.72) Net realized andunrealized gain (loss) oninvestments (2.05) (9.03) 3.30 3.11 7.27 3.62 Total from investment operations Less distributions From netrealized gain (0.29) (4.18) (9.69) (5.08) (1.57)  Net asset value, end ofperiod Total return (%) 3 4 4 4 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $15 $21 $50 $80 $124 $134 Ratios (as a percentage ofaverage netassets): Expenses before reductions 3.13 6 2.38 2.25 2.23 2.28 2.27 Expenses netof all fee waivers 3.13 6 2.38 7 2.25 2.22 2.26 2.27 Expenses netof all fee waivers andcredits 3.13 6 2.37 7 2.25 2.22 2.26 2.27 Net investment loss (2.31) 8 (0.98) (1.38) (1.49) (1.76) (1.77) Portfolio turnover (%) 54 137 87 93 50 9 54 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Based onthe average ofthe shares outstanding. 3 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 All expenses have been annualized except Tax Expense which was 0.59% of average net assets. This expense increased the net investment loss by $0.12 and the net investment loss ratio by 0.59%. 7 Includes 0.01% related to interest expense. 8 Annualized. 9 Excludes merger activity. CLASS C SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 10-31-04 Per share operating performance Net asset value, beginning ofperiod Net investment loss 2 (0.24) (0.27) (0.46) (0.61) (0.75) (0.72) Net realized andunrealized gain (loss) oninvestments (2.04) (9.02) 3.29 3.11 7.27 3.62 Total from investment operations Less distributions From netrealized gain (0.29) (4.18) (9.69) (5.08) (1.57)  Net asset value, end ofperiod Total return (%) 3 4 4 4 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $5 $7 $11 $14 $17 $13 Ratios (as a percentage ofaverage netassets): Expenses before reductions 3.18 6 2.38 2.25 2.23 2.28 2.27 Expenses netof all fee waivers 3.18 6 2.38 7 2.25 2.22 2.26 2.27 Expenses netof all fee waivers andcredits 3.18 6 2.37 7 2.25 2.22 2.26 2.27 Net investment loss (2.40) 8 (0.98) (1.37) (1.49) (1.76) (1.78) Portfolio turnover (%) 54 137 87 93 50 9 54 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Based onthe average ofthe shares outstanding. 3 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 All expenses have been annualized except Tax Expense which was 0.64% of average net assets. This expense increased the net investment loss by $0.13 and the net investment loss ratio by 0.64%. 7 Includes 0.01% related to interest expense. 8 Annualized. 9 Excludes merger activity. See notes to financial statements Semiannual report | Health Sciences Fund 17 Notes to financial statements (unaudited) Note 1 Organization John Hancock Health Sciences Fund (the Fund) is a non-diversified series of John Hancock World Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The investment objective of the Fund is to seek long-term growth of capital . The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares . The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service . Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan . Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
